No. 99-40783
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-40783
                        Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JAMES HERMAN STEVENSON, JR.,

                                           Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 4:98-CR-86-1
                       - - - - - - - - - -
                          April 11, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     James Herman Stevenson, Jr., appeals from his conviction for

conspiracy to possess with the intent to distribute cocaine base,

possession with the intent to distribute cocaine base, and

carrying a firearm in relation to drug trafficking.    He argues

that the warrantless search of the automobile was not supported

by probable cause because the police officers did not have

reasonable suspicion to employ a drug-detecting canine.

     Stevenson did not file a motion to suppress in the district

court; instead he objected to the admission of the evidence


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 99-40783
                                  -2-

seized following the search of the automobile.    Because, however,

he did not make the specific argument in the district court

concerning the propriety of the use of the canine, review of the

issue is for plain error.     See United States v. Spires, 79 F.3d

464, 465 (5th Cir. 1996); see United States v. Knowles, 29 F.3d

947, 950-51 (5th Cir. 1994)(alleged constitutional error in

criminal conviction reviewed for plain error).    To demonstrate

plain error, Stevenson must show clear or obvious error that

affects his substantial rights; if he does, this court has

discretion to correct a forfeited error that seriously affects

the fairness, integrity, or public reputation of judicial

proceedings but is not required to do so.     See United States v.

Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994)(en banc).

     A dog’s "sniff" of a vehicle is not a search, United States

v. Seals, 987 F.2d 1102, 1106 (5th Cir. 1993), and does not

implicate the Fourth Amendment.     United States v. Mendez, 27 F.3d

126, 129 n.4 (5th Cir. 1994).    A dog alert alone can provide the

probable cause necessary to support a warrantless search of a

vehicle under the automobile exception to the warrant

requirement.     See United States v. Williams, 69 F.3d 27, 28 (5th

Cir. 1995), citing Seals, 987 F.2d at 1107.     Stevenson cannot

show that it was plain error for the district court to admit the

evidence the officers seized from the automobile.

     Stevenson’s appeal is without arguable merit and is

frivolous.     See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Because the appeal is frivolous, it is DISMISSED.    See

5TH CIR. R. 42.2.